 In the Matter Of WALDENSIAN HOSIERY MILLS, INCORPORATED, EM-PLOYERandAMERICAN FEDERATION OF HOSIERY WORKERS,C.I.0.,PETITIONERCase No. 5-R-9730.Decided June 20, 1947Messrs. S. J. Ervin, Jr.,andFrank C. Patton,of Morgantown, N. C.,for the Employer.Mr. H. G. B. King,of Chattanooga, Tenn., for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Ashe-ville, North Carolina, on January 28,1947, before Charles B. Slaughter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWaldensian Hosiery Mills, Incorporated, a North Carolina corpora,tion, is engaged in the business of manufacturing ladies' and men's full-fashioned and seamless hosiery at its plant at Valdese, North Carolina.During the last 6 months of 1946, it purchased raw materials valued inexcess of $46,000, for use at its plant, of which about 80 percent repre-sented shipments from points outside the State of North Carolina.During the same period it produced and sold 466,108 dozen pairs ofhosiery of which approximately 90 percent was shipped to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.74 N. L.R. B., No. 51.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affectin g commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit composed of the employees in the Em-ployer's finishing plant, excluding office, clerical, and supervisory em-ployees.The Employer contends that the appropriate unit shouldencompass all its production and maintenance employees.The Employer operates 4 plants, a seamless knitting mill, a full-fashioned knitting mill, a box plant, and a finishing plant.The lat-ter 2 are located in adjoining buildings, whereas the others are sepa-rately located about three-fourths of a mile away.The seamless andfull-fashioned knitting mills, employing about 175 and 125 employees,respectively, knit the hosiery.After this process, the goods are sentto the finishing plant where they are dyed, stamped, paired, boarded,and packed for shipment.The box plant manufactures boxes. Inaddition to the hosiery manufactured at its own mills, the Employer'sfinishing plant finishes goods manufactured by other concerns.Al-though all the Employer's operations are supervised by a generalsuperintendent, each plant has its own superintendent, under whomare foremen for each operation.Hiring is done by foremen, superin-tendents, and the central personnel office.When the personnel officehires an individual, the superintendent or foreman under whom he isto work in any of the 4 plants has the power to reject the individual.All personnel records are kept at the main office which is located in thebuilding housing the finishing department.The finishing plant em-ployees utilize skills differing widely from those employed in the otherplants, and consequently there is little interchange of employees fromone plant to another.Although the Petitioner has attempted to or-ganize the employees in all 4 plants, only the finishing plant workershave shown any interest in'collective bargaining.In view of the physical and administrative separation of the finish-ing plant, the general absence of interchange of employees, the differ-ence in skills required of employees in the various plants, and the ex-tent of self-organization, Nye are of the opinion that the employees of WALDENSIAN HOSIERY MILLS, INCORPORATED317the finishing plant may now constitute an appropriate bargaining unit.'Accordingly, we find that all employees in the finishing plant, ex-.cluding office and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part ul the investigation to ascertain representatives for the pur-poses of collective bargaining with Waldensian Hosiery Mills, Incorpo-rated, Valdese, North Carolina, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteriT,as agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who' did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they de-sire to be represented by American Federation of Hosiery Workers,C. I. 0., for the purposes of collective bargaining.MR. JAMESJ.REYNOLDS, JR.,dissenting:For the reasons stated in my dissenting opinion inMatter of GardenState Hosiery Mills, Inc.'I do not believe that the extent of the Pe-titioner's effective organization of the employees involved is a properfactor to be used in determining the appropriate unit.Accordingly, I would dismiss the petition herein.SeeMatter of Garden StateHosiery Co, 74 N. L. R B 318, issued this day, in-which a majority of the Board reaffirmed the Board's long standing practice of determiningthe appropriateness of a bargaining unit in the light of the extent of organization, wherethe record also shows the existence of certain other relevant factors and safeguards suchas are present hereSee alsoMatter of Nebel Knitting Company, 74 NL R B 310,Matter of Chadbourne Hosiery Mills, Inc,74 N I, R B 333, and cfMatter of HudsonHosiery Company,74 N L R B 250, all issued this (lay2 74 N L R B., No 52